Citation Nr: 1545039	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-05 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease, postoperative.

2.  Entitlement to an initial rating, in excess of 10 percent for thoracic spine spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.

4.  Entitlement to an initial compensable rating for residual surgical scars of the neck.

5.  Entitlement to an initial compensable rating for residual, left ring finger fracture.

6.  Entitlement to service connection for residual surgical scars of the left forearm status post extensor tendon laceration, residual surgical scars of the upper back, residual surgical scars status post pilonidal cyst, and residual scars left long finger (also claimed as laceration scar).
7.  Entitlement to service connection for blepharitis.

8.  Entitlement to service connection for peripheral neuropathy left arm secondary to surgery.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDING OF FACT

In a May 2015 letter, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to an initial rating in excess of 10 percent for postoperative cervical spine degenerative disc disease, entitlement to an initial rating in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, entitlement to an initial compensable rating for residual surgical scars of the neck, entitlement to an initial compensable rating for residual of left ring finger fracture, entitlement to service connection for residual surgical scars of the left forearm status post extensor tendon laceration, residual surgical scars of the upper back, residual surgical scars status post pilonidal cyst, and residual scars left long finger (also claimed as laceration scar), entitlement to service connection for blepharitis, and entitlement to service connection for peripheral neuropathy left arm secondary to surgery; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matters of entitlement to an initial rating in excess of 10 percent for postoperative cervical spine degenerative disc disease, entitlement to an initial rating in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, entitlement to an initial compensable rating for residual surgical scars of the neck, entitlement to an initial compensable rating for residual of left ring finger fracture, entitlement to service connection for residual surgical scars of the left forearm status post extensor tendon laceration, residual surgical scars of the upper back, residual surgical scars status post pilonidal cyst, and residual scars left long finger (also claimed as laceration scar), entitlement to service connection for blepharitis, and entitlement to service connection for peripheral neuropathy left arm secondary to surgery.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
 
The issues of entitlement to an initial rating in excess of 10 percent for postoperative cervical spine degenerative disc disease, entitlement to an initial rating in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, entitlement to an initial compensable rating for residual surgical scars of the neck, entitlement to an initial compensable rating for residual of left ring finger fracture, entitlement to service connection for residual surgical scars of the left forearm status post extensor tendon laceration, residual surgical scars of the upper back, residual surgical scars status post pilonidal cyst, and residual scars left long finger (also claimed as laceration scar), entitlement to service connection for blepharitis, and entitlement to service connection for peripheral neuropathy left arm secondary to surgery, were developed for appellate consideration.  In a May 2015 letter, the Veteran indicated that he wished to withdraw his appeals as to the above listed claims; therefore, these issues are withdrawn, and there is no allegation of error of fact or law for appellate consideration on these claims.  38 C.F.R. § 20.204. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeals for entitlement to an initial rating in excess of 10 percent for postoperative cervical spine degenerative disc disease, entitlement to an initial rating in excess of 10 percent for thoracic spine spondylosis, entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, entitlement to an initial compensable rating for residual surgical scars of the neck, entitlement to an initial compensable rating for residual of left ring finger fracture, entitlement to service connection for residual surgical scars of the left forearm status post extensor tendon laceration, residual surgical scars of the upper back, residual 
surgical scars status post pilonidal cyst, and residual scars left long finger (also claimed as laceration scar), entitlement to service connection for blepharitis, and entitlement to service connection for peripheral neuropathy left arm secondary to surgery, are dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


